UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7537


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARRI ADKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00084-1)


Submitted:   February 7, 2012             Decided:   February 21, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Karri Adkins, Appellant Pro Se.      Gary L. Call, Monica Lynn
Dillon, John J. Frail, Steven Loew, Assistant United States
Attorneys, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Karri Adkins appeals the district court’s denial of

the motion to reduce her sentence under 18 U.S.C. § 3582(c)(2)

(2006). 1    In denying the motion, the district court stated that

“[t]he defendant received a two-point reduction in 2008, so the

new crack cocaine guidelines do not reduce her sentence.”                         At

the time of the motion, Adkins’s base offense level under the

Sentencing     Guidelines     (determined      by     the   quantity    of   crack

cocaine attributable to her) was twenty-six. 2

             Pursuant to U.S. Sentencing Guidelines Manual § 1B1.10

(2011), when a defendant’s applicable Guidelines range has been

lowered by an amendment to the Guidelines, the district court

may   reduce   the    defendant’s      term   of    imprisonment    pursuant      to

§ 3582.      This    court   reviews    an    order   granting     or   denying    a

§ 3582(c)(2) motion for abuse of discretion.                  United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).                     A district court

abuses its discretion if it relies on an erroneous factual or



      1
        Adkins   was   originally sentenced   to  108   months’
imprisonment after pleading guilty to distribution of cocaine
base (“crack cocaine”), in violation of 21 U.S.C. § 841(a)(1)
(2006).   In 2008, the district court reduced her sentence to
eighty-seven months’ imprisonment pursuant to Amendment 706 to
the Sentencing Guidelines.
      2
       The sentence reduction in 2008 resulted in an amended
offense level of twenty-eight under the Guidelines, which
included a two-level enhancement for Adkins’ use of a firearm.



                                         2
legal premise.            DIRECTV, Inc. v. Rawlins, 523 F.3d 318, 323 (4th

Cir. 2008).

                  In     the    presentence        investigation          report       (“PSR”),

Adkins was held responsible for 31.59 grams of crack cocaine.

At sentencing, the district court purported to adopt the PSR.

It determined, however, that the drug amount in the PSR should

be reduced by approximately seven grams.                          It nonetheless stated

merely that Adkins was responsible for at least twenty but less

than thirty-five grams of crack cocaine.                          The precise amount of

crack       cocaine       for   which    Adkins     was    held      responsible       is   thus

ambiguous.

                  Under the Guidelines as amended pursuant to the Fair

Sentencing Act of 2010, the base offense level for an offender

responsible for twenty grams of crack cocaine is twenty-two, the

base offense level for an offender responsible for at least 22.4

grams       of    crack    cocaine      is   twenty-four,        and      the   base   offense

level       for     an   offender    responsible          for   at     least    twenty-eight

grams of crack cocaine is twenty-six.                           USSG § 2D1.1(c)(7)-(9).

It is therefore unclear from the current record whether Adkins

is eligible for a sentence reduction pursuant to the recently-

amended          Guidelines. 3       Because      the     record     is    insufficient      to

        3
       Amendment 750, which amended the Guidelines in accordance
with the FSA, became retroactive on November 1, 2011.       USSG
§ 1B1.10(c) (2011).


                                               3
determine    Adkins’   eligibility      for       a    sentence    reduction,    we

remand   with     instructions    for       the       district    court    to   make

additional      findings   as    to     the       amount    of     crack    cocaine

attributable to Adkins and, based on that finding, determine

anew whether Adkins can or should benefit from Amendment 750.

            Accordingly, we vacate the district court’s order and

remand for reconsideration of the § 3582 motion.                    The Clerk is

directed to issue the mandate forthwith.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                           VACATED AND REMANDED




                                        4